         Case 1:15-cv-00042-RP    Document 64 Filed 02/11/20 Page 1 of 2
      RECEIVED
                                  MILTON   iU999554
        FFP 112020               POLUNSKY UNIT/DEATH ROJ
 CLER;'. u..   :STRC1 CLER          3872 FM 350 Soutn
VSTN O)STRCT OF                    LIVIL'JGSTONTX 77351
                             (THIs IS A DEATH PENALTY CASE)
2520
COURT COORL) INATOR
iETERN L)1STRICT OF TEXAS AUSTI
UNITED STATES DISTRICT COURT
504 W Stii STREET
AUSTIN TX 78701 000

RE.     UNOPPOSED MOTION TO SUBSTITUTE COUNSEL (ECE NOS 60 61)

1)EARCOURT COORDINATOR;
     I HAVE BEEN CONTACTED BY YOU CONCERNING THE MOTION THAT ATTORNEY

GENERAL MATTHEW FILED IN TEllS COURT AS WELL AS ASSISTANT ATTORNEY GENERAL
ADHAM BISSARFILED TO BECOME THE LEAD COUNSEL MY SO CALLED ATTORNEYS OF
RECORD SETH KRETZER. AND CARLOS DANGELO, HAVE NOT CONTACTED ME ABOUT
ANY OF TEAT MATTER FACT LVE HEARD NOThING FROM THEM TN TWO YEARS. I DO
NOT UNDERSTAND HOW I CAN FIGHT FOR MY OWN LIFE,AND BE ASSISTED BY COUNSEL
THAT WILL NOT ASSIST ME,AND WHO I 1)0 NOT WANT ASSSISTING ME,BECAUSE ARE
NOT ACTING IN MY BEST INTEREST TEllS IS PROFF,YOU CONTACTED ME CONCERNING
ATTORWET GENERAL MATTHEW OTTOWAY BEING ABLE TO WITHDRAW AND ASSISTENC.E
ATTORNEY GENERAL ADHAM BJSSAR BEING ABLE TO REPLACE HIMMY TWO SO CALLED
ATTORNEys HAVE NOT TOLD ME ANYTHING ABOUT THATI MAY WANT TO OPPOSE THAT
LIKE THEY OPPOSED ME BEING ABLE TO WITH CHU TIVON SCHARDLTHE COURT ALLOWED
THEM TO SUBSTITUTE COUNSEL BUT WOULD NOT ALLOW ME? THIS IS NOT FAIR AND
NOT RIGHT.I DO NOT KNOW THE LAW,BUT I KNOW WHAT IS GOING ON IS NOT RIGHT
AND LAW.BUT THAT IS WHY I SUPPOSED TO HAVE COUNSEL TO ASSIST ME IN THIS
SITUATION AND THEY ARE NOT AND WILL NOT AND HAVE NOT.
     I WOULD LOVE TO THANK YOU AND APPRECIATE YOU CONTACTING ME AND LETTING

ME KNOW WHAT IS GOING ON BECAUSE THOSE TWO SO CALL ATTORNEYS OF MINE. WILL
NOT.THANK YOU AGAIN AND PLEASE MAKE A COPY OF THIS AND PLACE IT IN MY
FILE.I 'M A FUNCTIONAL ILLITERATE,MY IQ IS 73,AND I DO NOT KNOW LAW AT
ALL,TI-IIS       IS NOT A FAIR PROCESS.PLEAE HELP SOME KINDA WAY.


SINCERELY
MILTON GOBERT
                                  (WITH HELP FROM MURPHY
                                                                          .-    --             _---
1IL.T0N   G0BRT#999554                    RTHn&;Tot             TX
POLUNSKY UNIT/DEATH t0W
                                                                      .
3872 FM 350 South                         :i                  ;4.
LIVINGSTON,TX 77351



1EGAL MAIL
                                 COURT COORD INATOR
                         WESTERN DISTBICT OF' TEXAS AUSTIN
                           UNITED STATES DISTRICT COURT
                                 504 W.5th STREET
                               AUSTIN,TX 78701 -000




                                               lniipiIiii1n1iIhhhuI1hitiihihidIhuiiIhHhii1ll
                                                                                                      Case 1:15-cv-00042-RP Document 64 Filed 02/11/20 Page 2 of 2
